Citation Nr: 1112156	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  03-23 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for brachial plexus syndrome.

2.  Entitlement to a rating in excess of 40 percent for the residuals of a blunt injury, left mid-humeral level, with ulnar and median nerve palsy.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1967 to April 1968.

This matter originally comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The claims were denied by the Board in February 2008, and appealed by the Veteran.  Thereafter, in June 2009, pursuant to a Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) set aside the Board's decisions to deny the Veteran's claims of service connection for brachial plexus syndrome and entitlement to a rating in excess of 40 percent for residuals of a blunt injury, left mid-humeral level, and remanded the case to the Board.  

The case was previously before the Board and remanded in March and October 2010. 

In February 2011, the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in February 2011 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the issues on appeal was obtained.

2.  Brachial plexus syndrome was not manifest in service and is not shown to have developed as a result of service or a service-connected disability.

3.  The residuals of a blunt injury, left mid-humeral level, with ulnar and median nerve palsy are presently manifested by less than complete paralysis of the lower radicular nerve group.


CONCLUSIONS OF LAW

1.  Brachial plexus syndrome was not incurred in or aggravated by active service or as a result of a service- connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria for a rating in excess of 40 percent for the residuals of a blunt injury, left mid-humeral level, with ulnar and median nerve palsy have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.124a, Diagnostic Code 8512 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) , and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, in pertinent part, the Veteran filed his claim for service connection and increased rating in January 2001.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in December 2001, June 2005, and November 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  Subsequently, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in January 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).   38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in March 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and post-service VA and private treatment records pertaining to his disability have been obtained and associated with his claims file.  The Veteran was provided VA examinations in January 2002 and December 2010 to determine the nature and etiology of his claimed disability. 

Furthermore, he has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.


Laws and Regulations- Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the revision was required to implement the Court's decision in Allen, 7 Vet. App. 439).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Laws and Regulations- Increased Rating

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2010) (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The United States Court of Appeals for Veterans Claims (the Court) held that in evaluating a service-connected disability, functional loss due to pain under 38 C.F.R. § 4.40 (1997) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (1997) must be considered.  The Court also held that, when a Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for consideration, and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).

In this case, the Veteran was assigned a 40 percent disability rating for residuals of a blunt injury under Diagnostic Code 8512.  

Lower Radicular Group
8512
Paralysis of
Major
Minor

Complete; all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand)
70
60

Incomplete:

  Severe
50
40

  Moderate
40
30

  Mild
20
20

38 C.F.R. § 4.124a, Diagnostic Code 8512 (2010).

Factual Background

Service medical records show the Veteran had a left sling palsy involving the median and ulnar nerves as a result of an injury sustained in December 1967.  A February 1968 medical evaluation board report noted an examination revealed left ulnar and median nerve paresis with a mild distal sensory pattern along the ulnar distribution of the left hand and a slight inability to make a fist.  It was noted that during the course of hospitalization and intensive physical therapy power returned to 80 percent of normal in the left arm and that the mild sensory loss had subsided.  The Veteran was found to be unfit for duty because any amount of exercise caused pain and discomfort in the arm.  Records show the Veteran is right hand dominant.

On VA examination in August 1968 the Veteran reported that he injured his left arm when he was kicked during training.  He complained of discomfort in his left elbow, wrist, and hand with occasional shooting pains in his forearm and hand.  He stated he had some difficulty raising his left arm overhead and extreme grip weakness.  The examiner noted there was left upper extremity atrophy with a trembling motion on attempts to extend the digits.  Motion was to within 10 percent of full extension of the fingers and thumb.  There was slight-to-moderate weakness on dorsiflexion of the left wrist against resistance and active dorsiflexion to 20 degrees compared to 35 degrees on the right.  There was moderate-to-severe weakness of grip and elbow flexion and extension against resistance and slight-to-moderate weakness to the left shoulder against resistance.  The Veteran had an awkward corkscrew-type motion when he tried to raise his arm forward or laterally, but was able to raise the arm to 180 degrees.  He seemed to use the para-scapular muscles in reaching this objective with no appreciable delay in reaching overhead.  There was paresthesia of the left arm from the mid-humeral level down, but mostly in the forearm and wrist.  There was a suggestion of neurovascular imbalance of the upper extremity evidence by a cool moist palm, slight mottling of the skin, and the loss of turgor of the hair.  He was able to grasp and pinch with the left hand.  The diagnoses included blunt injury, mid-humeral level, with resultant ulnar and median nerve palsy and causalgia of the left upper extremity.

On VA examination in October 1971 the Veteran reported he had no strength in his left forearm, wrist, and hand.  He denied having any pain, but stated the dorsal area of his hand and forearm felt like they were "going to sleep."  He complained of an occasional jerking of the forearm and hand on attempts at strenuous use.  The examiner noted there was mild atrophy to the left upper arm with a measured circumference of 3/4 inch less than the right and 1/2 inch less at the forearm.  Range of motion of the left shoulder, elbow, and wrist were normal.  Grip was 50 percent decreased.  There was mild atrophy of the left hypothenar eminence and first dorsal interosseus muscle.  Range of motion of the fingers was normal.  There was decreased pinprick sensation to the ulnar volar surface, left palm, and volar surface of the fingers.  The diagnosis was blunt injury, left mid-humeral level, with residual ulnar and median nerve paresis.

Private treatment records dated in July 1992 show the Veteran reported a gradual onset of neck and left upper extremity pain approximately four months earlier with an increase in symptoms after he was hit in the head by a softball.  A diagnosis of C3-6 herniated nucleus pulposus was noted with nerve root irritation evident by increased left upper extremity radicular pain on left lateral flexion and rotation.  A significant increase in pain was noted with active left shoulder flexion and abduction.  Sensation was decreased to light touch at the C3-8 distribution to the left upper extremity.  Reflexes were intact.  Manual muscle testing revealed grossly 4+/5 strength in the bilateral upper extremities, except for 4/5 strength in the left deltoid.

A September 1992 private medical report noted the Veteran complained of pain in the neck since May 1991.  It was noted he had sustained factures to the right side of his face which required plating and reconstructive surgery after he was hit by a machine in a mining accident.  Since then he had gradually increasing neck pain extending into the shoulder, down the left arm, and into the hand.  The Veteran stated he did not drop things from his hand, but that he was less able to use it.  An examination revealed exquisite tenderness in the superior cervical facets and some mild myofascial syndrome.  The upper extremities were unremarkable.  Deep tendon reflexes were 2+ and symmetrical.  The diagnoses included posterior compartment syndrome, facet atrophy with some myofascial syndrome.  A November 1992 report noted the Veteran underwent injection of the cervical facets in October 1992.  It was also noted that he had complete resolution of his left arm pain for two weeks, but his neck pain never completely resolved.  The examiner stated the Veteran had a recrudescence of his pain and that he was exquisitely tender in the superior and inferior cervical facets with paraspinal muscle spasms of the trapezius and scalenus anticus and medius.

On VA examination in March 1993 the Veteran reported he had been experiencing severe pain along the left ulnar distribution for the previous two years.  He stated he had been treated with steroid injections without improvement.  Anesthesia and paresthesia of the left distribution continued and prevented sleep.  He reported his grip was weak and his hand fatigued quickly with asthenia and loss of dexterity.  Overuse caused increased pain.

The examiner noted there was a normal range of motion of the head and neck.  The C3 and C4 processes triggered with a response in the paravertebral area.  The left anterior deltoid and subdeltoid areas were slightly tender.  The long head of the left biceps tendon was also slightly tender.  There was paresthesia along the left ulnar distribution.  Range of motion studies of the left shoulder revealed flexion to 160 degrees, adduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  Supination was to 70 degrees and pronation was to 80 degrees.  There was a normal range of motion to the left elbow, wrist, and hand. The left hand grip was approximately four-fifths of the right hand grip.  The examiner requested a left ulnar nerve conduction study with diagnoses of left ulnar neuralgias secondary to trauma with slight decreased sensation and function, left carpal tunnel syndrome, and degenerative joint disease and degenerative disc disease of the cervical spine affecting the C6-C7 interspace with left ulnar neuritis.  

Nerve conduction studies dated in April 1993 revealed mild left carpal tunnel syndrome.  A February 1999 treatment report noted the April 1993 nerve conduction study revealed only very mild left carpal tunnel syndrome.

VA examination in February 1999 revealed a full range of motion of all hand digits with full flexion and full extension of all fingers.  There were no neurologic deficits or abnormalities of the wrists.  Prayer and Tinel's signs were negative.  There was a full range of motion of the wrist joints and no evidence of muscle atrophy.  Grip strength was good.  Sensory and vibratory testing indicated a diminishment of sensation in the third, fourth, and fifth digits of the left hand.  In an addendum the examiner noted a February 1999 electromyography (EMG) study was very similar to testing six years earlier and provided a diagnosis of very mild left carpal tunnel syndrome.

VA treatment records dated in September 2001 show the Veteran reported having a four year history of left arm paralysis with improvement since then, but with continued pain in the neck and left forearm, wrist, and hands.  He stated his left hand strength was only 15 percent.  The examiner's assessment was cervical stenosis with left upper extremity weakness.  It was noted that a previous electrical study of the left arm five years earlier was inconclusive.

A November 2001 VA neurological examination revealed normal shoulder elevation and shrugging.  There was decreased left upper extremity strength with no winging of the scapula.  The rhomboid and trapezius muscles were normal.  There was tingling of the infraspinatus and biceps and triceps muscles on the left with weakness in the finger flexors.  There was normal sensation to pinprick, touch, double simultaneous stimulation, and joint position.  Vibration sense was within normal limits for the Veteran's age.  There was no evidence of abnormal movements or tremor in the upper extremities.  Wasting of the left deltoid and biceps muscles was noted.  Deep tendon reflexes were 4/3 to the left biceps, brachioradialis, and triceps.  The examiner's impression included a history of persistent pain in the left arm and neck consistent with a brachial plexopathy or weakness in the posterior trunk.

In correspondence dated in December 2001 the Veteran requested entitlement to an increased rating because his left arm palsy had gotten much worse.  He also requested entitlement to service connection for brachial plexus syndrome.

VA neurology examination in January 2002 was conducted without review of the claim file.  It was noted the Veteran was anxious and depressed and became agitated during the examination because of feelings that VA was not paying enough attention to his prior injury and was not compensating him for his neck injury.  The examiner noted that with lateral flexion and axial rotation the Veteran experienced cervical spine pain and radiating pain through the left shoulder and upper portion of the left arm.  There was no evidence of paravertebral muscle spasm.  The musculature of the shoulders was equal.  There was no evidence of wasting or atrophy and no evidence of joint abnormality.  The articular surfaces were nontender.  There was no evidence of swelling, edema, erythema, or effusion.  The elbow, wrist, and hand were architecturally normal in appearance.  There was a full range of motion of all joints.  There was left grip weakness of 4/5 compared to 5/5 on the right.

There was no wasting or atrophy of the interosseus musculature with no abnormality in the fingers and joints of the hands.  The Veteran was able to place the distal portions of all fingertips into the palmer fold and there appeared to be adequate pinch, grasp, and twisting movements of the upper extremities.  Deep tendon reflexes of the upper extremities were intact.  There were no abnormal movements and no evidence of tremor.  There was a subjective mild loss of sensation over the ulnar distribution on the left hand.  The diagnoses included a history of injury to the left mid-humerus with left ulnar nerve impairment and a significant stenosis and degenerative changes of the cervical spine resulting in left upper extremity weakness with aggravation of a pre-existing service-connected disability as a result of humeral and ulnar nerve damage.

Private treatment records dated in January 2002 from Dr. V.M. noted that during service the Veteran sustained a blunt injury to the mid humeral level of the left arm with residual left ulnar and median nerve palsy.  It was also noted that the disorder had gotten worse with extreme pain, loss of function, and an inability to use the arm due to continuous pain.  The physician stated the Veteran had developed brachial plexus syndrome which had been a direct result of the injury in service.

In a February 2002 statement in support of his claim the Veteran, in essence, expressed disagreement with a finding that his pain and loss of function in the left arm was due to his neck injury in 1992.  He asserted his left upper extremity problems were unrelated to his neck injury.

VA examination in January 2006 revealed overall decreased left upper extremity strength and dexterity with numbness to the long, ring, and little fingers.  There was a gap of less than one inch between the thumb pad and fingers on attempted opposition and a gap of less than one inch between the fingers and proximal transverse crease of the hand on maximal flexion of the fingers.  There was a moderate affect on grasping and pulling and mild affects on pushing, twisting, and probing.  It was noted the Veteran had a history of injuries to the neck and back in a 1992 mining accident.  There was diffuse weakness of 4/5 on the left as compared to the right.  There was diffuse visible wasting of the left upper arm and the shoulder girdle musculature.  The left mid biceps muscle measured four centimeters less in circumference.  There was generalized weakness of all muscle groups with evidence of generalized atrophy.  There was evidence of peripheral nerve damage.  Muscle function examination revealed 4/5 strength in the left upper extremity with an affected left brachial plexus nerve.  Vibratory, pain, and light touch sensation was decreased to the ulnar aspects of the left forearm and hand.  Muscle tone and bulk was decreased to the left upper extremity.  Deep tendon reflexes to the triceps, biceps, and brachioradialis were 1+ on the left as compared to 2+ on the right.

It was the examiner's opinion that the Veteran's brachial plexus syndrome was not caused by or a result of the injury during service at the left mid-humeral level.  The examiner stated the Veteran's present deficits arose before the mid-humeral level and involved muscle groups indicative of a more central problem which was most likely directly related to his neck injury and cervical stenosis.  As rationale in support of the opinion the examiner referenced medical texts and noted clinical and medical experience including years working with spinal cord injury patients.

In an October 2009 VA nursing note, the examiner noted sensory and motor intact. 

In VA progress notes dated from October 2009 to November 2010, neurological testing continuously found no weakness or tremors with sensory intact.  In a single August 2010 VA progress note, the examiner noted 5/5 strength in bilateral lower extremities and right upper extremity, and 4/5 in left upper extremity.  

During a May 2010 VA examination, the Veteran reported that he was kicked in the arm while in service and began to have pain and weakness in the left arm.  He stated that he continued to have weakness and numbness in that arm ever since that time.  He never had surgery, and he was felt in 2001 to have a mild brachial plexus dysfunction related to this.  The examiner noted that there were some other times where there had been a question about median and ulnar nerve dysfunction.  The Veteran complained of numbness on the top of the hand, really not in ulnar or median distribution.  His sensory function was best in the median.  It was very vague and had some sensory symptoms in the fourth and fifth fingers but more really on the surface on the top of the hand.  He complained of tingling up into the forearm and arm.  He reported trouble holding onto things at times and weakness that comes and goes.  He had been seen by neurosurgery in the past, but was not felt to have significant weakness.  Upon examination, the examiner noted strength was difficult to measure in the left arm as he tended to give way.  There was no atrophy, no vesiculations, and his ulnar and median nerve distribution muscles looked totally normal in size with no evidence of atrophy.  However, the examiner noted that on testing him, he was variable in his function and clearly had give-way of nonorganic type.  He did not complain of much pain.  Sensory testing revealed variable sensory deficits particularly on the top of the hand and into the forearm but not in any particular anatomic distribution.  

The examiner opined that history suggests that in 1967 he did have a little bit of a brachial plexus dysfunction related to trauma in the left arm.  He had some ongoing pain and numbness over the years.  At present his examination did not show any significant atrophy, vesiculations or clear-cut objective abnormalities on reflex.  All of his findings were subjective and primarily give-way weakness.  It was impossible to discern whether there could be some underlying weakness.  The examiner noted no evidence of any upper motor neuron dysfunction to suggest spinal cord dysfunction as had been suggested by some observers in the past.  

In a December 2010 VA examination, the Veteran stated he was kicked in the arm while in service and had immediate pain and weakness in the entire arm subsequently.  He stated he had weakness and numbness at that time and ever since.  The examiner noted that the claims file indicated that he had complete return of function approximately five years later.  The Veteran insisted that was not that case and that he had persistent weakness since then.  The Veteran had an apparent mining accident in 1991 and a motor vehicle accident in 1992 according to the claims file.  He had an EMG in 1992; the examiner noted that the report was in the file and that the Veteran's left arm and neck were examined and were normal.  An MRI of the neck show some degenerative changes, but no compression of the cord.  He denied any radicular type pain into the left arm.  The Veteran stated that he had constant daily pain in the entire left arm from the shoulder down.  He reported his hand was particularly weak and he had a weak grip in his left hand.  He stated that at times he could hold objects and do okay and other times the objects slipped out of his fingers.  Aggravating factors included any sort of movement in the entire left arm.  He reported feeling weakness in every muscle in his left arm compared to the right.  He noted some numbness in his hand over the dorsal aspect over the fourth and fifth metacarpals.  

The examiner referred to an EMG from June 2010 which was normal including motor and sensory studies.  Needle examination showed normal recruitment and motor unit potentials in the right upper extremity.  There was normal recruitment seen in all muscles in the left upper extremity as well as normal insertional activities.  There was reduced interference pattern which was thought to be from possible organic brain disease or reduced activation of the muscles voluntarily.  In essence, the examiner noted, the study was normal.  

Upon physical examination, the examiner noted normal strength at 5/5 with all muscles examined in the right upper extremity and bilateral lower extremities.  In the left upper extremity there was marked give-way weakness with all muscles examined.  The examiner noted that at times the Veteran seemed to anticipate portions of the examination in terms of resistance and give-way before any resistance was offered by the examiner.  With some distraction and repeated testing, there did not appear to be any weakness in muscles examined in the left upper extremity, however, undying subtle weakness could be present but not picked up due to diffuse give-way weakness.  Sensory noted a subjective loss of sensation over the dorsal hand to soft touch.  There were inconsistencies of proprioception testing in the left upper extremity.  There was no muscle atrophy in the left upper extremity or left shoulder region.  There was normal range of motion  and normal motor tone in the bilateral upper and lower extremities.  Reflexes were 2+ and normal at the bilateral biceps, triceps and brachioradialis tendons.

The examiner agreed with the previous assessment that there was no evidence of any upper motor neuron dysfunction.  The examiner suspected that weakness present during the examination was effort-related and not true neuromuscular weakness.  The examiner noted there was no evidence of any residual brachial plexopathy or median or ulnar mononeuropathy.  The examiner stated this opinion was provided in conjunction with the EMG which was performed in June 2010.  The examiner stated that his impression was that the Veteran's symptoms were not related to an underlying previous brachial plexus injury based on his history, examination findings, and EMG findings.  Furthermore, the examiner found no evidence based on EMG findings of median or ulnar mononeuropathy in the left upper extremity.  There also did not appear to be evidence of any residual of his left brachial plexopathy based on his EMG nerve conduction studies and needle examination.  

In February 2011 the Veteran was examined by a private orthopedist for left shoulder pain.  The Veteran complained of pain that radiates into the left arm that is aching and throbbing.  He stated the pain was aggravated by movement, and associated symptoms include numbness and weakness.  The physician noted that the Veteran was kicked in the left arm while in service in 1967.  Upon examination, the examiner noted he was positive for paresthesia and muscle weakness.  The examiner noted that left shoulder, left wrist, and left hand strength are decreased.  The examiner further noted abnormal sensation on the ulnar nerve at the wrist, the ulnar nerve at the elbow, and the median nerve.  The physician assessed that the Veteran has a definite neurological abnormality of his left upper extremity.  The Veteran claimed this has been present since his injury in the military in 1967.  He has abnormal sensation in his median and ulnar nerve distribution, and he has significant weakness of his left upper extremity.  Further his range of motion of the left shoulder was decreased.  The orthopedist suggested he needed a new EMG, and referred the Veteran for neurological evaluation for what the orthopedist presumed to be a service related injury. 

Analysis

Service Connection for Brachial Plexus Syndrome

Based upon the evidence of record, the Board finds a brachial plexus syndrome was not manifest in service and is not shown to have developed as a result of service or a service-connected disability.  Although on VA examination in August 1968 the Veteran reported he had some difficulty raising his left arm overhead and an examination revealed slight to moderate weakness to the left shoulder against resistance with an awkward corkscrew-type motion on arm raising, an examination in October 1971 revealed a normal range of motion of the left shoulder.  There is no medical evidence of any left shoulder problems during the period from October 1971 until the Veteran sustained injuries in a mining accident in approximately 1991.

The Board finds the January 2006 VA examiner's opinion is persuasive that a brachial plexus syndrome was not caused by or a result of the Veteran's injury during service.  It was specifically noted that the Veteran's present deficits arose before the mid-humeral level and involved muscle groups indicative of a more central problem which was most likely directly related to his neck injury and cervical stenosis.  The examiner is shown to have conducted a thorough examination of the Veteran and to have reviewed the medical evidence of record.   Additionally, reference to medical texts and experience working with spinal cord injury patients were noted in support of the opinion.

While January 2002 treatment reports from Dr. V.M. stated the Veteran had developed brachial plexus syndrome as a direct result of an injury in service, the Board finds this opinion to be of a lesser degree of probative weight because no rationale was provided and because there is no indication the physician had knowledge of the Veteran's post-service occupational injuries.  An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet.App. 458 (1993)

The June 2009 JMR indicated the Board should evaluate whether brachial plexus syndrome was aggravated by his service connected residuals of blunt injury.  However, VA examinations dated in May and December 2010 failed to find any medical evidence supporting a diagnosis of brachial plexus syndrome.  While the private orthopedist gave an opinion in February 2011 that the Veteran had a definite neurological abnormality of his left upper extremity, the physician did not diagnose brachial plexus syndrome or any neurological disorder which may be separate from his service-connected residuals of a blunt injury, left mid-humeral level, with ulnar and median nerve palsy.  In the absence of a diagnosis of brachial plexus syndrome, there is no basis to assess aggravation of what is a nonexistent disorder.  

To the extent that the Veteran has argued that his claimed brachial plexus syndrome is due to or aggravated by his service-connected medial and ulnar palsy, the Board notes that the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide a medical opinion in this regard.  Although he is competent to report observable symptoms, it is now well established that a lay person such as the Veteran is not competent to opine on matters beyond the scope of his competence such as diagnoses and opinions as to medical causation.  Thus any opinion from him that the claimed brachial plexus syndrome is causally related to service or his service-connected residuals of a blunt injury is entitled to no weight of probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Increased Rating for Ulnar and Medial Neuropathy

Based upon the evidence of record, the Board finds the Veteran's service-connected residuals of a blunt injury, left mid-humeral level, with ulnar and median nerve palsy are presently manifested by less than complete paralysis of the lower radicular nerve group.  Although the medical evidence of record indicates the Veteran sustained an intervening occupational injury that aggravated his left upper extremity neurological disability symptoms, there is no evidence of paralysis; therefore, clarification as to any present symptom attribution is not required for an adequate opinion of the issue on appeal.  It is significant to note that there is no evidence of paralysis to the intrinsic muscles of hand or the flexors of the wrist and fingers and no evidence of complete paralysis to the median or the ulnar nerves.  Therefore, the claim for entitlement to a rating in excess of 40 percent must be denied.

The Court found in its June 2009 JMR that the Board failed to adequately address whether the Veteran should receive separate ratings for each the ulnar and median nerve.  The Board has considered this, and has determined there is no available medical evidence to find separate ratings necessary, as the December 2010 VA examiner specifically noted that, based on EMG findings, there is no evidence median or ulnar mononeuropathy in the left upper extremity.  As stated previously, although the private orthopedist noted in February 2011 findings of ulnar and median nerve abnormality in his left upper extremity, the Board finds the VA neurologists' opinions of May and December 2010 more persuasive.  The VA neurologists are specialists and based their opinions on objective testing finding no neurological deficit, as opposed to the Veteran's subjective complaints.

The Board further finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to this service-connected disorder that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Veteran's service-connected disorder is adequately rated under the available schedular criteria.  The objective findings of physical impairment are well documented.  The Board finds the overall evidence of record is not indicative of a marked interference with employment as a result of this disability.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The preponderance of the evidence is against the Veteran's claim for an increased rating.


ORDER

Entitlement to service connection for brachial plexus syndrome is denied.

Entitlement to a rating in excess of 40 percent for the residuals of a blunt injury, left mid-humeral level, with ulnar and median nerve palsy is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


